20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 1 of
                                        17



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                                 §
      IN RE:                                                     §            CHAPTER 11
                                                                 §
         WC 4TH AND COLORADO, LP,1                               §            CASE NO. 20-10881-TMD
                                                                 §
                                           DEBTOR.               §
                                                                 §

  DEBTOR’S EMERGENCY MOTION FOR ORDER MODIFYING THE DESGINATION
          OF PRODUCED DOCUMENTS AND TO COMPEL LENDER TO
                 DISCLOSE IDENTITY AND AFFILIATIONS

  TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

           WC 4th and Colorado, LP (“Debtor”) files this Emergency Motion for Order Modifying the

  Designation of Produced Documents and to Compel Lender to Disclose Identity and Affiliations,

  as follows:

           1.       Synopsis. Colorado Third Street, LLC (“CTS” or “Lender”) is the Debtor’s

  alleged secured creditor, asserting that it is owed over $8 million. This Court ordered that CTS

  produce documents that are necessary for the Debtor to know the actual individuals controlling

  CTS and the terms under which they except that control. CTS has provided minimal documentation

  responsive to that issue, but has designated those “identity” documents as “Attorneys Eyes Only”.

  Furthermore, CTS has failed to produce documents containing the terms under which CTS’s

  beneficial owners control its legal representatives. The Debtor requests that this Court order (1)

  that the Identity Documents be re-designated as “Confidential” only, and (2) that CTS be




  1
    The Debtor in this chapter 11 case, along with its last four digits of its federal tax identification number is: WC 4th
  and Colorado, LP (1759).



  5556644.1 FJR 23061.20
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 2 of
                                        17



  compelled to produce the actual agreements involving CTS’s beneficial owners as “Confidential”

  documents. 2

           2.       Background Facts. At the hearings on the Amended Emergency Motion to Quash,

  or in the Alternative, for Protective Order [Dkt. 22] and the Emergency Motion to Quash Rule

  2004 Document Production Issued by Colorado Third Street, LLC [Dkt. 34], the Court addressed

  the issue of the need for disclosure of the identity and beneficial ownership of CTS. During the

  course of the hearing, the Court stated “Well, if you wanted to waive your claim and release the

  lien, you can keep as many secrets as you want, but if you want relief in federal court, you will

  disclose the man or woman behind the curtain. Okay? And probably that means you’re going to

  have to disclose everybody, and then the debtor can kind of sort out whether it cares, what issue it

  wants to make about who’s in control, and we can sort out those issues later” (emphasis added).

           3.       Agreement. It was clear in the Court’s oral ruling that CTS was required to disclose

  to the Debtor the requested information in Debtor’s Requests 3-6, 11, and 12 (generally, “Lender

  Identity Information”). This was further memorialized in the Order (I) Denying, in part,

  Colorado Third Street, LLC’s Motion to Quash Rule 2004 Discovery, and (II) Approving

  Agreement Regarding Production of Information by the Debtor, which states “Lender is

  specifically required to produce the information in Requests 3-6, 11, and 12 related to the identity

  of the requested entities and/or persons in those Requests, as more particularly described in this

  Court’s oral ruling” (emphasis added).

           4.       Regarding designations that might be employed under this Court’s form protective

  order, the Court also stated “Let me just say, in connection with the confidentiality, I don’t usually



  2
    The Debtor in this chapter 11 case, along with its last four digits of its federal tax identification number is: WC 4th
  and Colorado, LP (1759).


                                                            -2-
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 3 of
                                        17



  weigh in at this stage to, you know, decide whether or not things are really confidential. Usually

  of course, they’re not, right? None of this stuff is terribly confidential. It’s not like you’re dealing

  with the formula for making Coke or something like that . . . So, be prepared to think carefully

  about how much of this stuff that you label “confidential” is in fact confidential if we get to that

  stage.”

            5.   CTS and Debtor then agreed to exchange discovery by October 7, 2020. Debtor’s

  counsel, however, was concerned that CTS would attempt an end run around this Court’s order by

  designating the Lender Identity Information “Attorney’s Eyes Only,” to restrict disclosure to the

  Debtor in contravention of this Court’s orders. Accordingly, Debtor’s counsel asked CTS’s

  counsel on October 1, October 2, and October 6 its intention with respect to the designation so that

  an emergency motion may be filed if they did not intend to abide by the Court’s oral ruling. True

  and correct copies of those e-mail communications are attached hereto as Exhibit A. CTS did not

  substantively respond to Debtor’s request for confirmation that it would not employ the “Attorneys

  Eyes Only” designation for identity documents.

            6.   CTS produced its documents to Debtor (“Lender’s Production”) and Debtor, for

  its part, has produced documents to CTS (“Debtor’s Production”). In Lender’s Production, CTS

  designated Attorney’s Eyes Only on all Lender Identity Information. (CTS also marked

  “Confidential” on a number of clearly non-confidential documents, such as publicly available

  bankruptcy filings. The Debtor reserves all rights regarding contesting such designation).

            7.   Prior to filing this motion, Debtor’s counsel conferred with CTS’s counsel

  regarding the redesignation of the Lender Identity Information as just “Confidential.” No

  agreement was reached as of the filing of this motion.




                                                    -3-
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 4 of
                                        17



          8.     In contrast to Lender’s Production, in Debtor’s Production, no documents were

  marked “Attorney’s Eyes Only”, and only a limited subset of documents were marked

  “Confidential.”

          9.     In addition, it appears that CTS has failed to provide any documents (e.g., contracts,

  trust agreements, or other instruments) providing the terms under which CTS’s beneficial owners

  are contractually related to CTS. In other words, there are no documents that indicate how the

  beneficial owners relate to CTS and its ownership or management, nor how those persons can

  possibly be beneficial owners. Further, there appear to be no documents produced by CTS that

  contain the actual signatures of CTS’s control persons and the documents that evidence they are

  the actual beneficial owners.

          Accordingly, the Debtor respectfully requests that the Court grant this Motion and enter

  the proposed form of order, and provide such other and further relief to which the Debtor may be

  entitled.

  DATED: October 8, 2020

                                                        Respectfully submitted,

                                                        FISHMAN JACKSON RONQUILLO PLLC

                                                          /s/ Mark H. Ralston
                                                        Mark H. Ralston
                                                        State Bar No. 16489460
                                                        Fishman Jackson Ronquillo PLLC
                                                        Three Galleria Tower
                                                        13155 Noel Road, Suite 700
                                                        Dallas, TX 75240
                                                        Telephone: (972) 419-5544
                                                        Facsimile: (972) 4419-5500
                                                        E-mail: mralston@fjrpllc.com

                                                        COUNSEL FOR DEBTOR WC 4TH
                                                        AND COLORADO, LP



                                                  -4-
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 5 of
                                        17



                                   CERTIFICATE OF SERVICE

         This is to certify that the undersigned caused a true and correct copy of the foregoing
  document to be served on the parties listed on the attached service list by First Class United States
  Mail and on all persons receiving electronic notice of filings in this case through the ECF system,
  and to Creditor’s counsel via e-mail, on this, the 8th day of October, 2020.

         Jason G. Cohen
         jason.cohen@bracewell.com

         Christopher L. Dodson
         chris.dodson@bracewell.com


                                                         /s/ Mark H. Ralston
                                                        Mark H. Ralston




                                                  -5-
          20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 6 of
                                                  17

Mark Ralston

From:                                     Mark Ralston
Sent:                                     Tuesday, October 6, 2020 3:03 PM
To:                                       'Cohen, Jason'; 'Dodson, Chris'
Subject:                                  In re WC 4th and Colorado - CTS / Document Production [IWOV-Legal.FID104642]
Attachments:                              ECF 60 - Order Regarding Amended Emergency Motion to Quash.PDF


Gentlemen:

I am still waiting for answers to the questions that I raised this past Friday. As to the first, I would note that the
protective order entered in this matter contemplates that AOE such items as product formulation, design and non- public
pricing information. Furthermore, it obviously does not forward the Debtor’s ability to understand who it is dealing with
if identity information is designated AEO. As such, if CTS elects to make such a designation, we will be filing without
delay an emergency motion to require that the information be without any confidential designation. That stated, in the
spirit of the protective order, I remain open to discussion same.

As to the remaining issues, please get back with me on these matters. Additionally, Jason and I discussed maintenance
work that was performed on the property’s drainage system over this past weekend. I have not, however, been
provided with invoices and back-up documentation regarding this matter.

I look forward to hearing back from you.

All the best,


Mark H. Ralston | Attorney
FISHMAN | JACKSON | RONQUILLO PLLC
13155 Noel Road, Suite 700 | Dallas, Texas 75240
Direct Dial: 972.419.5544 | Fax: 972.419.5501
Email: mralston@fjrpllc.com

  -        FISHMAN JACKSON RONQ ILLO

CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you are not the
intended recipient, please do not read, distribute, or take action in reliance upon this message. If you have received this in error, please notify us
immediately by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive client-attorney
or work product privilege by the transmission of this message.




From: Mark Ralston
Sent: Friday, October 2, 2020 5:47 PM
To: 'Cohen, Jason' <jason.cohen@bracewell.com>
Cc: 'Dodson, Chris' <chris.dodson@bracewell.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

Jason and Chris, I would appreciate you getting back to me on the following:

           Whether CTS intends to designate documents on the identity issue as AEO.
                                                                          1

                                                      EX A
          20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 7 of
                                                  17
           What date CTS applied the rents that it collected pre-petition to the loan debt.
           Whether CTS used any of the rents that it collected to have maintenance or other work performed on the
            property and, if so, what was done and at what cost.

I look forward to hearing back from you on these questions.

Thanks,

Mark H. Ralston | Attorney
FISHMAN | JACKSON | RONQUILLO PLLC
13155 Noel Road, Suite 700 | Dallas, Texas 75240
Direct Dial: 972.419.5544 | Fax: 972.419.5501
Email: mralston@fjrpllc.com

  -        FISHMAN JACKSON RONQ ILLO

CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you are not the
intended recipient, please do not read, distribute, or take action in reliance upon this message. If you have received this in error, please notify us
immediately by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive client-attorney
or work product privilege by the transmission of this message.




From: Mark Ralston
Sent: Thursday, October 1, 2020 3:14 PM
To: 'Cohen, Jason' <jason.cohen@bracewell.com>
Cc: 'Dodson, Chris' <chris.dodson@bracewell.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

Jason, we agree to exchange documents subject to the pending Rule 2004 discovery requests by October 7, with the
continued first meeting of creditors set for the afternoon of October 9. I will suggest to Deborah that we commence at 1
p.m., though I think that everyone from my side can do later. But please let me know if 1 p.m. is a problem.

One related issue involving the document production is our concern that CTS will designate the documents regarding the
identity of CTS’s control persons and backers as “attorneys eyes only”. Given Judge Davis’ oral ruling and the fact that
others within the Debtor’s organization need to understand that information, we will certainly take issue with such
designation. Please advise if CTS plans to take that route so that we can prepare to bring this issue before the court.

I’ll send an email to Deborah in a bit regarding the rescheduled 341 hearing date (copying you and Chris on same).

All the best,


Mark H. Ralston | Attorney
FISHMAN | JACKSON | RONQUILLO PLLC
13155 Noel Road, Suite 700 | Dallas, Texas 75240
Direct Dial: 972.419.5544 | Fax: 972.419.5501
Email: mralston@fjrpllc.com

  -        FISHMAN JACKSON RONQ ILLO

                                                                          2
        20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 8 of
                                                17
CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you are not the
intended recipient, please do not read, distribute, or take action in reliance upon this message. If you have received this in error, please notify us
immediately by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive client-attorney
or work product privilege by the transmission of this message.




From: Mark Ralston
Sent: Thursday, October 1, 2020 1:25 PM
To: 'Cohen, Jason' <jason.cohen@bracewell.com>
Cc: Dodson, Chris <chris.dodson@bracewell.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

Jason, I will be getting with my client later today and will get back to you before COB today. I don’t expect any issues.

Best,


Mark H. Ralston | Attorney
FISHMAN | JACKSON | RONQUILLO PLLC
13155 Noel Road, Suite 700 | Dallas, Texas 75240
Direct Dial: 972.419.5544 | Fax: 972.419.5501
Email: mralston@fjrpllc.com

  -      FISHMAN JACKSON RONQ ILLO

CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you are not the
intended recipient, please do not read, distribute, or take action in reliance upon this message. If you have received this in error, please notify us
immediately by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive client-attorney
or work product privilege by the transmission of this message.




From: Cohen, Jason <jason.cohen@bracewell.com>
Sent: Thursday, October 1, 2020 1:24 PM
To: Mark Ralston <mralston@fjrpllc.com>
Cc: Dodson, Chris <chris.dodson@bracewell.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

Mark, just making sure you saw this so that we can line up coverage for the 341 and make sure that production is
timely.

From: Cohen, Jason
Sent: Wednesday, September 30, 2020 3:05 PM
To: 'Mark Ralston' <mralston@fjrpllc.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

We would suggest that the 2004 info be exchanged by Oct 7. Under that scenario, I can get someone to cover for me on
Oct 9.

From: Mark Ralston [mailto:mralston@fjrpllc.com]
Sent: Wednesday, September 30, 2020 11:00 AM
                                                                          3
       20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 9 of
                                               17
To: Cohen, Jason <jason.cohen@bracewell.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

Jason, It’s the only date that works for both Mr. Paul and Ms. Bynum, though Ms. Bynum told me that she may be able
to conduct the 341 meeting on Wednesday or Thursday if other matters resolve themselves.

Mark

From: Cohen, Jason <jason.cohen@bracewell.com>
Sent: Wednesday, September 30, 2020 10:50 AM
To: Mark Ralston <mralston@fjrpllc.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

I will be out of town that day. I am checking to see if Chris can cover. Is there an earlier date next week that would
work?

From: Mark Ralston [mailto:mralston@fjrpllc.com]
Sent: Wednesday, September 30, 2020 10:03 AM
To: Cohen, Jason <jason.cohen@bracewell.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

Jason, 1 pm works fine. I’ll calendar it in.

Also, Mr. Paul and Mr. Worley are both available for the continued 341 meeting on the afternoon of Friday, October 9
(as is Ms. Bynum). Does that work for your group? If so, I would suggest that we start at 1 pm.

Mark

From: Cohen, Jason <jason.cohen@bracewell.com>
Sent: Wednesday, September 30, 2020 9:09 AM
To: Mark Ralston <mralston@fjrpllc.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

Hearing nothing, I have some other calls to schedule. How about we talk at 1 or 2?

From: Cohen, Jason
Sent: Wednesday, September 30, 2020 8:58 AM
To: Mark Ralston <mralston@fjrpllc.com>
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]

Mark are we on for 9? I have other calls to set up.

From: Cohen, Jason
Sent: Tuesday, September 29, 2020 7:45 PM
To: Mark Ralston <mralston@fjrpllc.com>
Cc: Dodson, Chris <chris.dodson@bracewell.com>
Subject: Re: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]


I am not sure what you gave you the idea that rents had not been applied, but that is not the case and was never my
message or intention.
                                                             4
      20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 10 of
                                              17
Can we discuss cash collateral at 9 am? you can call my cell at 512.791.9441.




From: Mark Ralston <mralston@fjrpllc.com>
Sent: Tuesday, September 29, 2020 5:53 PM
To: Cohen, Jason
Cc: Dodson, Chris
Subject: RE: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx [IWOV-Legal.FID104642]


Thanks Jason.



Attached is the redline that I generated.



One of our initial issues is CTS’s retention of pre-petition rents. I was given to understand from our prior
communications that the rents had not been applied and would be available to address post-petition expenses (subject
to CTS’s adequate protection rights). I agree that this issue may be better addressed by conference. What is your
availability for tomorrow? Related to that issue is the adequate protection payment provision in paragraph 4.c. Again,
let’s discuss tomorrow. And finally, the lien on proceeds of any Ch. 5 cause of action will also have to be addressed.



All the best,




Mark H. Ralston | Attorney

FISHMAN | JACKSON | RONQUILLO PLLC

13155 Noel Road, Suite 700 | Dallas, Texas 75240

Direct Dial: 972.419.5544 | Fax: 972.419.5501

Email: mralston@fjrpllc.com


  -     FISHMAN JACKSON RONQ ILLO




                                                            5
     20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 11 of
                                             17
CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you are not the
intended recipient, please do not read, distribute, or take action in reliance upon this message. If you have received this in error, please notify us
immediately by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive client-attorney
or work product privilege by the transmission of this message.




From: Cohen, Jason <jason.cohen@bracewell.com>
Sent: Tuesday, September 29, 2020 9:38 AM
To: Mark Ralston <mralston@fjrpllc.com>
Cc: Dodson, Chris <chris.dodson@bracewell.com>
Subject: DM-#6233906-v5-Colorado_Third_-_Interim_Cash_Collateral_Order.docx



Mark, our edits to the CCO are attached. I don’t have your last version handy, so best if you run your own redline.

At this point, I think a call would be best to resolve open issues instead of turning drafts back and forth again. Please let
me know your availability to try and get this order resolved.

Thanks,
Jason

______
JASON G. COHEN
Partner
jason.cohen@bracewell.com | download v-card
T: +1.713.221.1416 | F: +1.800.404.3970

BRACEWELL LLP
711 Louisiana Street, Suite 2300 | Houston, TX | 77002-2770
bracewell.com | profile | LinkedIn | Twitter




CONFIDENTIALITY STATEMENT
This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.




                                                                          6
      20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 12 of
                                              17

Mark Ralston

From:                                     Mark Ralston
Sent:                                     Wednesday, October 7, 2020 11:41 PM
To:                                       'Cohen, Jason'; Dodson, Chris
Subject:                                  WC 4th and Colorado, LP - Document Production [IWOV-Legal.FID104642]


Jason and Chris,

We should be ready to produce our documents by a file- sharing link shortly. I do want to confirm prior to our production
that you will also be sending the CTS production tonight per the parties’ agreement.

Please also advise as to if you designated the lender identity information AEO or Confidential and buy reference to Bates
numbers, those documents so designated (as we will do with our production),.

Best,

Mark H. Ralston | Attorney
FISHMAN | JACKSON | RONQUILLO PLLC
13155 Noel Road, Suite 700 | Dallas, Texas 75240
Direct Dial: 972.419.5544 | Fax: 972.419.5501
Email: mralston@fjrpllc.com

  -      FISHMAN JACKSON RONQ ILLO

CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you are not the
intended recipient, please do not read, distribute, or take action in reliance upon this message. If you have received this in error, please notify us
immediately by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive client-attorney
or work product privilege by the transmission of this message.




                                                                          1
                                                                  EX B
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 13 of
                                        17



  Internal Revenue Service
  Centralized Insolvency Office
  P. O. Box 7346
  Philadelphia, PA 19101-7346

  WC 4th and Colorado, LP
  c/o Brian Elliot
  814 Lavaca Street
  Austin, TX 78701

  Third Colorado Street, LLC
  500 W 2nd Street, Suite 1900
  Austin, Texas 78701

  Kone Elevators
  PO Box 894156
  Los Angeles, CA 90189-4156

  KONE, Inc.
  5101 E St. Elmo #315
  Austin, TX 78744

  Heads up Cleaning Services
  PO Box 293
  Lockhart, TX 78644

  Will's All Pro Plumbing and Air
  7847 Fortune Drive
  San Antonio, TX 78250

  Clarke Kent Plumbing, Inc
  1408 W. Ben White Blvd.
  Austin, TX 78704

  Vanguard Fire Systems, LP
  2340 Patterson Industrial Dr
  Pflugerville, TX 78660

  Inoca Holdco II LLC
  FCS Fox Commercial Services, LLC
  PO Box 19047
  Austin, TX 78760
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 14 of
                                        17



  Facility Solutions Group, Inc.
  PO Box 896808
  Charlotte, NC 28289-6508

  ABC Home and Commercial Services
  9475 E Highway 290
  Austin, TX 78724-2303

  Arnold & Placek, P.C.
  203 E. Main Street, Suite 201
  Round Rock, TX 78664

  LPZ Electric LLC
  1533 N Interstate 35, Suite #6
  Pflugerville, TX 78660

  Beckett Electrical Services, LLC
  PO Box 81381
  Austin, TX 78708

  The Lost Lei/DW Hospitality, LLC
  2918 Bellamy Circle
  Cedar Park, TX 78613

  JAC Entertainment, LLC
  8114 B Baywood
  Austin, TX 78759

  Parkerjazz, LLC
  10504 Pinehurst Drive
  Austin, TX 78747

  Rare Hospitality of Texas LP
  Capital Grille #8053
  PO Box 695012
  1000 Darden Center Drive
  Orlando, FL 32837

  RA Sushi Austin Corp
  c/o Mr. Sojan Easow
  5201 Tennyson Pkwy, Ste 200
  Plano, TX 75024
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 15 of
                                        17



  Jason G. Cohen
  Bracewell LLP
  711 Louisiana Street, Suite 2300
  Houston, TX 77002

  William A. Wood III
  Bracewell LLP
  711 Louisiana Street, Suite 2300
  Houston, TX 77002

  Christopher L. Dodson
  Bracewell LLP
  711 Louisiana Street, Suite 2300
  Houston, TX 77002

  Sangreal Investments, LLC
  c/o Andy Geller, Western Peak Investment Advisors,
  3502 Sacred Moon Cove
  Austin, TX 78746

  Independence Holdings I, LLC
  3909 Balcones Dr
  Austin, TX 78731
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 16 of
                                        17




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

  In re:                                                       §
                                                               §       Case No. 20-10881-tmd
  WC 4th and COLORADO, LP,                                     §
                                                               §       Chapter 11
            Debtor.                                            §


  ORDER GRANTING DEBTOR’S EMERGENCY MOTION FOR ORDER MODIFYING
  THE DESGINATION OF PRODUCED DOCUMENTS AND TO COMPEL LENDER TO
                 DISCLOSE IDENTITY AND AFFILIATIONS


            ON this day came on for consideration the Debtor’s Emergency Motion for Order

  Modifying the Designation of Produced Documents and to Compel Lender to Disclose Identity

  and Affiliations (the “Motion”) filed on October 8, 2020, by Debtor WC 4th and Colorado, LP

  (the “Debtor”). For the reasons set forth in the record, the Motion is granted as provided

  herein.1




  1
      All capitalized terms not otherwise defined in this order shall have the same meaning as defined in the Motion.

                                                          Page 1
  5556740.1 FJR 23061.20
20-10881-tmd Doc#76 Filed 10/08/20 Entered 10/08/20 15:46:34 Main Document Pg 17 of
                                        17



             It is therefore

             ORDERED, that all Lender Identity Information produced as part of Lender’s Production

  is hereby re-designated as “Confidential” information only, and not “Attorneys Eyes Only”. It is

  further,

             ORDERED that CTS shall produce within one business day from the date of entry of this

  order all other Lender Identity Information to Debtor and that such supplemental production

  shall be designated as “Confidential” information only.

                                      # # # END OF ORDER # # #




                                                 Page 2
  5556740.1 FJR 23061.20
